109 F.3d 127
79 A.F.T.R.2d 97-1654, 97-1 USTC  P 50,300
Mark ROCANOVA, Plaintiff-Appellant,v.UNITED STATES of America and Commissioner of InternalRevenue, Defendants-Appellees.
No. 1210, Docket 96-5079.
United States Court of Appeals,Second Circuit.
Argued March 18, 1997.Decided March 24, 1997.

Appeal from a grant of summary judgment for defendants in the United States District Court for the Southern District of New York (Denny Chin, Judge) in an action seeking a declaration that it is unconstitutional to extend a statute of limitations for collection actions that were not already time-barred.  We affirm.
Richard M. Kraver, Kraver & Levy, LLP, New York City, for Plaintiff-Appellant.
Linda A. Riffkin, Assistant United States Attorney for the Southern District of New York, New York City (Mary Jo White, United States Attorney, Gideon A. Schor, Assistant United States Attorney, of counsel), for Defendants-Appellees.
Before:  FEINBERG, CARDAMONE, and WINTER, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated in the district court's opinion.  See Rocanova v. United States, 955 F.Supp. 27 (S.D.N.Y.1996).